     Case 1:19-cv-02397 Document 1 Filed 08/22/19 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-

JACQUELINE HAYNES,

        Plaintiff,

v.

BRITTNEY MONTOYA AND ALLSTATE FIRE & CASUALTY INSURANCE,

        Defendant.


                                   NOTICE OF REMOVAL


        The Defendant, Allstate Fire and Casualty Insurance Company (“Allstate”), through its

attorneys, Tucker Holmes, P.C., pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby submits

the following Notice of Removal to the United States District Court for the District of Colorado.

In support thereof, Defendant states as follows:

        1.      On August 1, 2019, the Colorado Division of Insurance was served with

Plaintiff’s Complaint filed in the District Court, Adams County, State of Colorado, captioned,

Jacqueline Haynes v. Brittney Montoya and Allstate Fire and Casualty Insurance Company, case

number 2019CV31196. (See, Complaint, attached hereto as Exhibit A.)

        2.      Plaintiff, Jacqueline Haynes (hereinafter “Haynes”), filed her Complaint in

Adams County District Court on or about July 29, 2019.

        3.      At all relevant times, Haynes was a citizen of the State of Colorado. (Exhibit A,

¶ 1.)


                                                    -1-
   Case 1:19-cv-02397 Document 1 Filed 08/22/19 USDC Colorado Page 2 of 8




        4.      A copy of the Summons and Civil Case Cover Sheet served on Allstate are

attached hereto as Exhibit B and Exhibit C.

        5.      At all relevant times, Allstate was a foreign corporation, incorporated in, and with

its principal place of business in the State of Illinois. Allstate is now and was at all relevant

times a citizen of the State of Illinois for purposes of diversity jurisdiction.

        6.      The underlying event for Haynes’s claim against Allstate is a motor vehicle

accident involving Haynes on November 3, 2018.               (See Exhibit A, ¶ 14; hereinafter “the

Accident”).

        7.      Haynes claims she is entitled to be compensated by Allstate for all damages she

has incurred, including pain, suffering, loss of enjoyment of life, loss of earning capacity,

permanency and/or impairment, and disability. (See, Exhibit A, ¶ 177)

        8.      When the complaint itself does not set forth the amount of damages, the defendant

must establish the amount in controversy by a preponderance of the evidence. WBS Connect,

LLC v. One Step Consulting, Inc. L 4268971, 2 -3 (D.Colo. 2007). Defendants must set forth in

the notice of removal the underlying facts that demonstrate that the amount in controversy is

greater than $75,000. Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir. 1995).

        9.      Besides the Complaint, there is other documentation a defendant may rely on for

the basis of jurisdiction. McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008). A

plaintiff’s proposed settlement demand is reasonable evidence of the amount in controversy if it

reflects a reasonable estimate of plaintiff’s claim. Id. While the use of a settlement demand at

trial is impermissible, the court may consider such a demand when deciding this jurisdictional

question. Id.

                                                       -2-
   Case 1:19-cv-02397 Document 1 Filed 08/22/19 USDC Colorado Page 3 of 8




       10.     The Allstate policy in questions had limits of $100,000/$300,000 per person/per

occurrence.

       11.     Haynes and Allstate do not agree on the value of her claim for uninsured motorist

(“UM”) benefits.

       12.     In her Complaint, in addition to her claimed injuries and damages set forth above,

Haynes also seeks expert witness fees and the expenses incurred in investigation and discovery

required to present Plaintiff’s claims, and interest from the time of the occurrence, and post-

judgment interest at the requisite rate. (Exhibit A, ¶ 184.)

       13.     Pursuant to the Colorado Court of Appeals case, Hansen v. American Family Mut.

Ins. Co., Hansen v. Am. Fam. Mut. Ins. Co., 383 P.3d 28 (Colo. App. 2013), rev'd on other

grounds, 375 P.3d 115 (Colo. 2016), if Plaintiff proves her damages are equal to or exceed the

$100,000 policy limits, proves she is entitled to benefits under the policy, and proves those

benefits were unreasonably delayed and denied, she is entitled to collect the policy limits of

$100,000, plus two times the covered benefit, equaling a total of $300,000, plus attorney fees.

Thus, pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116, Plaintiff’s allegation that Defendant has

delayed or denied the payment of benefits without a reasonable basis may meet the jurisdiction

threshold on its own.

       14.     Attorney’s fees may be used in calculating the necessary jurisdiction amount in a

removal proceeding when recovery is permitted by statute. See, Jones v. American Bankers Ins.

Co. of Florida, 2011 WL 2493748, *4 (D.Colo. 2011).

       15.     Plaintiff’s Civil Case Cover Sheet also indicates her claim seeks a monetary

judgment for more than $100,000.00 against another party, including any attorney fees, penalties

                                                     -3-
   Case 1:19-cv-02397 Document 1 Filed 08/22/19 USDC Colorado Page 4 of 8




or punitive damages, but excluding interest and costs. (Exhibit C, District Court Civil Case

Cover Sheet.) The Tenth Circuit has held that the District Court Civil Case Cover Sheet is

sufficient to give notice that the amount in controversy exceeds $75,000. Paros Properties LLC

v. Colorado Cas. Ins. Co., No. 15-1369, 2016 WL 4502286, at *6 (10th Cir. Aug. 29, 2016)

(“There is no ambiguity in the cover sheet. And we see no reason not to credit an assertion by an

officer of the court on a matter of significant consequence in the state proceeding (whether or not

simplified procedures will apply).”); see also Kuzava v. United Fire & Cas. Co., 2018 WL

1152266, at *4 (D. Colo. Mar. 5, 2018) (“There is no dispute that Defendant satisfied this initial

burden based on Plaintiffs’ Amended Complaint and civil cover sheet, both of which indicated

that the amount in controversy well exceeded the $75,000 requirement.”)

        16.     Once the facts have been established, uncertainty about whether the plaintiff can

prove its substantive claim, and whether damages (if the plaintiff prevails on the merits) will

exceed the threshold, does not justify dismissal. Only if it is ‘legally certain’ that the recovery

(from plaintiff’s perspective) or cost of complying with the judgment (from defendants) will be

less than the jurisdictional floor, may the case be dismissed. McPhail v. Deere & Co., 529 F.3d

947, 955 (10th Cir. 2008) (quoting Meridian Security Ins. Co. v. Sadowski, 441 F.3d 536, 540-43

(7th Cir. 2006)).

        17.     Pursuant to 28 U.S.C. § 1332, this Court “shall have original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest, and is between citizens of different states.”




                                                          -4-
   Case 1:19-cv-02397 Document 1 Filed 08/22/19 USDC Colorado Page 5 of 8




        18.     Further, 28 U.S.C. § 1332(c)(1) provides that “a corporation shall be deemed to

be a citizen of any State by which it has been incorporated and of the state where it has its

principal place of business . . . .”

        19.     Pursuant to 28 U.S.C. § 1441(b)(2), “[a] civil action otherwise removable solely

on the basis of the jurisdiction under section 1332(a) of this title may not be removed if any of

the parties in interest properly joined and served as defendants is a citizen of the State in

which such action is brought.” (emphasis added)

        20.     Here, Haynes filed her Complaint July 29, 2019, and Allstate is the only

defendant who has been properly joined and served.

        21.     “An action which does not involve a federal question may be removed to Federal

Court only if none of the parties in interest properly joined and served as a defendant is a citizen

of the state in which the action is brought.” Hudler v. Wilson, 376 F. Supp. 592, 592 (D. Colo.

1974). “In interpreting § 1441(b), ‘served’ should be given meaning, and the most natural

reading of ‘properly joined and served’ is that the forum defendant rule applies only to

defendants who have been properly joined and properly served.” Magallan v. Zurich Am. Ins.

Co., 228 F. Supp. 3d 1257, 1260 (N.D. Okla. 2017) (emphasis in original).

        22.     Ms. Montoya has not been properly served as of the time of this filing. The

affidavit of service filed by Plaintiff shows that service was allegedly made on Ms. Montoya’s

administrative assistant. (See Affidavit of Brittney Montoya, attached as Exhibit D.) Ms.

Montoya does not have an administrative assistant. Id.




                                                     -5-
   Case 1:19-cv-02397 Document 1 Filed 08/22/19 USDC Colorado Page 6 of 8




       23.     Additionally, while Plaintiff asserts a claim against Ms. Montoya, Plaintiff has no

cognizable claim and Ms. Montoya has been improperly joined under the doctrine of “fraudulent

joinder.”

       24.     “To establish fraudulent joinder, the removing party must demonstrate either: (1)

actual fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a

cause of action against the non-diverse party in state court.” Dutcher v. Matheson, 733 F.3d 980,

988 (10th Cir. 2013) (citation omitted).

       25.     “Fraudulent joinder need not involve actual fraud in the technical sense.” Brazell

v. Waite, 525 Fed. Appx. 878, 881 (10th Cir. 2013) (unpublished). “Instead, it can occur when

the plaintiff joins a “resident defendant against whom no cause of action is stated” in order to

prevent removal under a federal court's diversity jurisdiction.” Id.

       26.     “[I]t is well settled that upon allegations of fraudulent joinder designed to prevent

removal, federal courts may look beyond the pleadings to determine if the joinder, although fair

on its face, is a sham or fraudulent device to prevent removal.” Smoot v. Chicago, R.I. & P. R.

Co., 378 F.2d 879, 881–82 (10th Cir. 1967)

       27.     Ms. Montoya is an adjuster, not an insurer, and Haynes has no legally valid claim

against her. Claims for unreasonable delay or denial in the payment of benefits may only be

pursued against insurers, not against individuals merely involved with processing or evaluating

the claim. Riccatone v. Colorado Choice Health Plans, 315 P.3d 203, 209 (Colo. App. 2013).

Ms. Montoya is not a party to the contract and owed no individual duty to Haynes.




                                                      -6-
     Case 1:19-cv-02397 Document 1 Filed 08/22/19 USDC Colorado Page 7 of 8




          28.   Jurisdiction of this Court is properly based on diversity of citizenship pursuant to

28 U.S.C. § 1332, as there is no forum defendant who has been properly joined and properly

served.

          29.   Jurisdiction of this Court is also proper due to the fraudulent joinder of Ms.

Montoya. A fraudulently joined defendant who is a resident of the forum state will not defeat

diversity.

          30.   Since Plaintiff’s Complaint was served on August 1, 2019, the time period for

allowance of removal has not expired. The Return of Service on Allstate is attached as Exhibit

E.

          31.   The Affidavit of Service showing ineffective service on Brittney Montoya is

attached as Exhibit F.

          32.   Pursuant to 28 U.S.C. § 1446(a), “all process, pleadings, and orders” are attached

hereto.

          WHEREFORE, Defendant requests that the above-entitled action be removed from the

Adams County District Court to the United States District Court of Colorado.



          DATED: August 22, 2019


                                              Respectfully submitted,

                                         By: s/ Kurt H. Henkel
                                             Kurt H. Henkel
                                             Winslow R. Taylor, III
                                             TUCKER HOLMES, P.C.
                                             Quebec Centre II, Suite 300
                                             7400 East Caley Avenue

                                                     -7-
   Case 1:19-cv-02397 Document 1 Filed 08/22/19 USDC Colorado Page 8 of 8




                                          Centennial, CO 80111-6714
                                          Phone: (303) 694-9300
                                          Fax: (303) 694-9370
                                          E-mail: khh@tucker-holmes.com
                                          Attorneys for Defendants




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 22, 2019, I electronically filed the foregoing NOTICE
OF REMOVAL with the Clerk of Court using the CM/ECF system which will send notification
of such filing to the following e-mail addresses:

DezaRae D. LaCrue, Esq.
Franklin D. Azar & Associates, P.C.
14426 East Evans Avenue
Aurora, CO 80014
Lacrued@fdazar.com
Attorney(s) for Plaintiff



                                          The duly signed original held in the file located at
                                          Tucker Holmes, P.C.

                                           /s/ Kurt H. Henkel
                                          Kurt H. Henkel




                                                -8-
